DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
Any rejection from the previous office action, which is not restated herein is withdrawn.

 
Election/Restrictions
In response to species election, applicants have elected compound 16 having the structure:

    PNG
    media_image1.png
    111
    181
    media_image1.png
    Greyscale
, in reply filed on 12/04/2019. In addition applicants have pointed out that Claims 1-3, 13, 15, 21, 23 and 43-45 read on the elected species. 

Examiner’s Search and Examination
For initial examination, based on the elected species, a subgenus of compound of formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, which includes the elected species was searched and the prior art found are applied.
Claims 1-4, 7-8, 10, 13, 15, 19-21, 23, and 43-45 were examined to the extent they embrace the subgenus searched. 
Now full scope of the subgenus shown is examined and prior art species found are applied.  In other words scope of search includes current all choices of R1 and R2 with R4  and R5 forming a cyclohexyl ring.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1-4, 7-8 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Paronikyan et al. (Pharmaceutical Chemistry Journal, Vol. 40, No. 6, 293-295, 2006).
Paronikyan teaches  1,2,3-triazino{4’,5’:4,5]thieno[2,3-c]isoquinoline compounds of structure below as anti-tumor agents which include instant compounds. See entire 2, R = H the compounds taught by Paronikyan are similar to instant compounds except the R1 group. Especially see compounds IIIi to IIIl which include similar to instant compounds except the R1 group. See pages 284-295 for Experimental details for making these compounds. Compound taught by Paronikyan include X = O, R1 = N(CH2C6H5)2 (instant R1 group) i.e teaches that compounds containing R1 = N(CH2C6H5)2  (instant R1 group, -NRBRC wherein RB, RC is benzyl) can be employed.

    PNG
    media_image3.png
    234
    337
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain compounds of structure above wherein X = CH2, R = H, and R1 = N(CH2C6H5)2  (instant R1 group, -NRBRC wherein RB, RC is benzyl) because Paronikyan teaches compounds of formula: IIIA-IIII and when X= CH2, R = H the compounds taught by Paronikyan are similar to instant compounds except the R1 group, and Paronikyan teaches that compounds wherein X = O, R1 = N(CH2C6H5)2  (instant R1 group) i.e teaches that compounds containing R1 = N(CH2C6H5)2 also have antitumor activity. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to obtain compounds of structure above 1 = N(CH2C6H5)2  (instant R1 group) with reasonable expectation of success of using them as antitumor agents.
Thus it would have been obvious to one skilled in the art at the time of the invention was made to expect instant compounds to possess the utility taught by the applied art in view of the close structural similarity outlined above. Thus it would have been obvious to one skilled in the art at the time of the effective filing date of  instant invention was made to expect instant compounds to possess the utility taught by the applied art in view of the close structural similarity outlined above.

Response to Traversal:
Applicants’ traversal to overcome this rejection is fully considered, but it is not persuasive.  Paronikyan teaches 1,2,3-triazino{4’,5’:4,5]thieno[2,3-c]isoquinoline with  R1 = N(CH2C6H5)2 which is also claimed instantly rejected claims when instant R1 is NRBRC wherein both RB and RC are benzyl groups. See claim 1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain compounds of structure above wherein X = CH2, R = H, and R1 = N(CH2C6H5)2  (instant R1 group, -NRBRC wherein RB, RC is benzyl) because Paronikyan teaches compounds of formula: IIIA-IIII and when X= CH2, R = H the compounds taught by Paronikyan are similar to instant compounds except the R1 group, and Paronikyan teaches that compounds wherein X = O, R1 = N(CH2C6H5)2  (instant R1 group) i.e teaches that compounds containing R1 = N(CH2C6H5)2 also have antitumor activity. 
1 = N(CH2C6H5)2  of exemplified compound of Paronikyan for the use taught in Paronikyan. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Redinbo teaches selective inhibitors of β-glucuronidase as a treatment for side effects of anti-cancer agent camptothecin which include compound of formula:

    PNG
    media_image4.png
    140
    187
    media_image4.png
    Greyscale
.
Composition comprising the compounds therein is also taught. See abstract. A method of ameliorating gastrointestinal distress or side effect in a human being administered a camptothecin-derived antineoplastic agent comprising administering prior to, concurrently with or after administration of camptothecin-derived antineoplastic agent a compound of formula above is taught. See column 2, lines 50-67; column 3, lines 1-10.
Instant compounds require R1 other than piperazinyl when R4 and R5 taken together form a 6-membered unsubstituted ring. Redinbo teaches R1 as piperazinyl group, but not the methyl substituted piperazinyl compound generically claimed in the instant claims 1, 8, 10 i.e a methyl substituent on the carbon of the piperazine (see R1, choice vi) or a methyl substituent on nitrogen of piperazine and or on the carbon of the piperazine (see R1, choice vi).
It is well established that the substitution of methyl for hydrogen on a known compound is not patentable modification absent unexpected or unobvious results. In re Lincoln, 126 U.S.P.Q. 477, 53 U.S.P.Q. 40 (C.C.P.A. 1942); In re Wood, 582 F.2d 638, 199 U.S.P.Q. 137 (C.C.P.A. 1978).

Thus it would have been obvious to one skilled in the art at the time of the invention was made to expect instant compounds to possess the utility taught by the applied art in view of the close structural similarity outlined above. Thus it would have been obvious to one skilled in the art at the time of the effective filing date of  instant invention was made to expect instant compounds to possess the utility taught by the applied art in view of the close structural similarity outlined above.
Besides the case laws cited above 103 rejections, there are several case laws, which support the same notion. These are discussed below: It is well established that homologs and compounds that differ H vs methyl are prima facie structurally obvious even in the absence of a teaching to modify. Note also In re Jones, 21 USPQ2d 1942, which states at 1943 "Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness"; "Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties." See also MPEP 2144.09, second paragraph.
Response to Traversal:
Applicants’ traversal to overcome this rejection is fully considered, but it is not persuasive as applied arguments pertaining to methyl substitution on the piperazinyl ring has been considered. See arguments made on 07/06/2020. Applicants remarks that as evidenced by the data in Table 1 on page 59 of the present specification showing that 44 times more potent against SaGUS than compound 2 (having a methyl group on the distal N). It is pointed out that the obviousness is based on –H vs –CH3, and not the position of the methyl groups on the ring. Any comparison has to be for H vs –CH3. 
Redinbo teaches 
    PNG
    media_image4.png
    140
    187
    media_image4.png
    Greyscale
 and one trained in the art would be motivated make the corresponding methyl substituted piperazinyl ring compounds.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




3) Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al., Current Enzyme Inhibition (2012), 8(1), 22-46; CA 158: 408126, 2012. CAPLUS Abstract provided.
See compound shown in the CAPLUS Abstract provided which corresponds compound of formula wherein R1 is OH.
4) Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Dean et al., Journal of the Chinese Chemical Society (Taipei, Taiwan) (2008), 55(6),1290-1299; CA 151: 313483, 2009. CAPLUS Abstract provided.
See compound shown in the CAPLUS Abstract provided which corresponds compound of formula wherein R1 is OH.
Response to Arguments
Applicant’s arguments that Agrawal does not disclose a compound of formula I wherein R1 is OH is not persuasive. See compound shown in the CAPLUS Abstract provided which corresponds compound of formula wherein R1 is OH. It is pointed out that the compound below exists has a tautomer and thus will have compound of formula wherein R1 is OH.

    PNG
    media_image5.png
    149
    305
    media_image5.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-4, 7, 8, 10, 13, 15, 19, 20,  21, 23 and 43-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-8, 10, 13, 18-19, 26, 31-32, 34, 39, 44, 55 and 59 of copending Application No. 16/482,998 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compound of formula I wherein X=N, pharmaceutical composition and method of use embraced instant claims are also embraced in the method of use of the same compound of formula I of the reference application. One trained in the art in order to practice the invention of the reference application will make the compounds of formula I (instant compounds) and expect them to have the use taught therein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
It is pointed out that the provisional nonstatutory double patenting rejection is not the only rejection remaining in the application, and is MAINTAINED

Claims 1-4, 7-8, 10, 13, 15, 19, and 43-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims Redinbo et al.US 8,557,808. Although the claims at issue are not identical, in view of the proviso in claim1 to exclude the compound of formula:

    PNG
    media_image4.png
    140
    187
    media_image4.png
    Greyscale
claimed in the claims 1-14 of US 8,557,808, they are obvious over ‘808.
It is well established that the substitution of methyl for hydrogen on a known compound is not patentable modification absent unexpected or unobvious results. In re Lincoln, 126 U.S.P.Q. 477, 53 U.S.P.Q. 40 (C.C.P.A. 1942); In re Wood, 582 F.2d 638, 199 U.S.P.Q. 137 (C.C.P.A. 1978).
Thus it would have been obvious to one skilled in the art at the time of the invention was made to expect instant compounds to possess the utility taught by the applied art in view of the close structural similarity outlined above. Thus it would have been obvious to one skilled in the art at the time of the effective filing date of  instant invention was made to expect instant compounds to possess the utility taught by the applied art in view of the close structural similarity outlined above.

Response to Arguments
	Applicant’s arguments have been considered, but not found persuasive as discussed above, and under 35 U.S.C. 103.

Allowable Subject Matter
s 20, 21, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25 (withdrawn claim), 26-32 (depend on withdrawn claim 25), 34 (depend on withdrawn claim 25), 38 (depend on withdrawn claim 25), and 41 (withdrawn claim) which depends on claim 1, have non-elected subject matter which are not yet examined based on the election species and subgenus searched noted above and therefore the status of these claims are indicated as withdrawn until search is further extended to full scope of R4 and R5 choices of compound formula I of claim 1. 

Prior Art of Record:
Hunt reference;

    PNG
    media_image6.png
    87
    212
    media_image6.png
    Greyscale

Also compound 16, Table 1, heteroaryl (2-furylCH2O), morpholino (6-membered heteroaryl)

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/           Primary Examiner, Art Unit 1627